Citation Nr: 0506557	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  96-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Evaluation of tinea pedis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The veteran had active service from November 1968 to October 
1970 and from August 1974 to September 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Nashville, Tennessee.  In January 2001 and October 
2003, the Board remanded the case for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2003 the Board remanded the case for the AMC, 
among other things, to schedule the veteran for another VA 
examination.  In September 2004 it was noted that the veteran 
was incarcerated and that he could not be transported to a VA 
medical center unless the prison where he resides gets a 
court order.  Based on that information, the AMC did not 
schedule the veteran for an examination at either a VA 
medical center or at the veteran's prison.  In Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), the United States 
Court of Appeals for Veterans Claims (Court) noted that in 
adjudicating claims of incarcerated veterans, VA must tailor 
their assistance to the peculiar circumstances of confinement 
and that such veterans are entitled to the same care and 
consideration given to their fellow veterans.  In Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995), the Court noted that 
although the RO claimed an inability to get a fee-basis 
physician to conduct an examination in the correctional 
facility, the record contained neither information concerning 
the efforts expended by the RO in that regard nor any 
explanation as to why a psychiatrist employed by the VA was 
not directed to perform the examination.  The Court held that 
under the unique circumstances presented by that case, where 
the Secretary had determined that the veteran was not 
available to participate in a VA examination under regular 
conditions, and in keeping with the "caution" of Wood, supra, 
a remand was required to provide the Secretary with another 
opportunity to fulfill his statutory duty to assist this 
appellant in developing the facts of his claim.  Bolton, 8 
Vet. App. at 191.  In this case, the AMC has not provided a 
sufficient explanation regarding an inability to conduct an 
examination. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should explain whether it can 
schedule an examination of the veteran 
that would be conducted at his prison 
facility by a fee basis examiner or by a 
VA employee.  (In other words,comply with 
the order of the Court in Bolton.  The 
Board is not ordering an examination; 
rather, there must be an explanation that 
would satisfy the Court.)

2.  If a VA examination can be conducted 
at the veteran's prison facility, the AMC 
should schedule the veteran for an 
examination of the skin.  The examiner 
should be requested to provide a report 
that comports with the new rating 
criteria, as to the severity of the 
veteran's tinea pedis. 

3.  If a VA examination cannot be 
conducted at the veteran's prison 
facility, the AMC should request the 
prison facility to conduct the 
examination.  The AMC should request that 
the examiner at the prison facility 
provide a report that comports with the 
new rating criteria, as to the severity 
of the veteran's tinea pedis.

4.  The AMC should inform the veteran 
that he can submit his own examination 
report if he can obtain one.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


